Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s submission filed on 04/19/2021 is duly acknowledged.
Claims 1-10 and new claims 11-19 as currently amended/presented, are pending in this application, and have been examined on their merits in this action.
Priority
	This application has been filed as a 371 of PCT/EP2019/078329 filed on 10/18/2019 claiming foreign priority to French application FR1859671 filed on 10/19/2018.
Claim Objections
1.	Claims 6, 8, 9 and 12 are objected to because of the following informalities:  claims recite the limitations “…selected from….” (for example, claim 6 as presented recites “organic molecules are selected from organic acids and organic acid derivatives”), which appear to recite limitations in a Markush group format. Applicants are advised to amend claims to recite a proper Markush group in the format of “selected from the group consisting of A, B, and C”, for instance).  Appropriate correction is suggested.
2.	Claim 7 (as presented) is objected to because of the following informalities:  claim 7 recites the limitations “The process as claimed in wherein [[t]] the organic molecules are selected from volatile organic acids”, wherein the components “volatile organic acids” have not been provided, and therefore should be amended to recite “wherein the organic molecules are  volatile organic acids”. Appropriate correction is suggested.
3.	Claim 11 (as newly presented) is objected to because of the following informalities:  claim recites the step “b) recovering a fermentation liquor from step a)”, which should be separated using a comma at the end to recite “b) recovering a fermentation liquor from step a),” in order for clarity of the claimed subject matter in terms of method steps required in the process. Appropriate correction is required.
NOTE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 1-19 (as currently presented) are rejected under 35 U.S.C. 103 as being unpatentable over LIM et al (2014; cited in applicant’s IDS dated 07/08/2021, NPL citation no. 3) taken with KITAGAWA et al (JP 2004261714 A; English translation attached as NPL ref. [U] on PTO 892 form) and ALKAYA et al (2009; cited as ref. [V] on PTO 892 form).
Claim 1 (as currently amended) is directed to “A process for preparing organic molecules comprising. 
a) anaerobically fermenting a biomass in an aqueous fermentation medium,

    PNG
    media_image1.png
    15
    489
    media_image1.png
    Greyscale

c) recovering organic molecules from the fermentation liquor, 
wherein the fermentation liquor recovered in step b) is aerated prior to step c)

Claim 11 (as newly presented) is directed to “A process for preparing volatile organic acids by biomass fermentation comprising: 
a) anaerobically fermenting a biomass in an aqueous fermentation medium, 
b) recovering a fermentation liquor from step a) 
c) aerating the fermentation liquor, 
d) concentrating the aerated fermentation liquor, and 
e) recovering volatile organic acids from the concentrated aerated fermentation liquor.”
 See also limitations of the dependent claims 2-10 and 12-19 as currently presented.

Lim et al (2014) while studying beneficial effects of microaeration on the microbial community structure during anaerobic fermentation of biomass comprising brown water (BW) and food waste (FW; see title, abstract on page 132, and entire section of “Introduction”, for instance), disclose the process for preparing organic volatile fatty acids (VFAs such as acetic acid, propionic acid, butyric acid; see Table 1 on page 134, for instance) by anaerobic co-digestion (microbial fermentation) from said biomass in an aqueous fermentation medium, wherein the bioreactor (a two-phase, continuous stirred tank reactor, CSTR) is operated in an anaerobic (AN) fermentation conditions from week 1 to 6, low microaeration conditions (MA1) from week 7 to 13, and higher microaeration conditions (MA2) from week 14-to 20, wherein oxygen was added to the liquid fermentation medium in the reactor at a rate of 3 mL/min daily one to two hours after feeding (i.e. addition of fermentable biomass; see entire section “2. Methods” on pages 133-134; section “2.1 Experimental set-up”, in particular), wherein they demonstrated that microaeration conditions led to development of a more diverse bacterial population which likely enables the acidogenic reactor to metabolize a greater variety of substrates (see page 137, right column, 1st paragraph) that include proteins, lipids, lignin, cellulose, sugars and amino acids that are commonly constituents of food waste (FW; see page 136, right column, 1st paragraph).  Thus, they clearly showed that use of microaeration in AN fermentation of food waste and brown water, there was greater distribution of certain bacterial species that enables the acidogenic reactor to metabolize a greater variety of substrates, giving rise to enhanced COD solubilization and VFA production (see page 134, Table 1; and page 137, “Conclusion”, for instance).
However, Lim et al do not explicitly disclose the method, wherein (1) “the fermentation liquor is aerated by introducing air through the fermentation liquor” or by “stirring in contact with air” (instant claims 2-3, 16-17); wherein (2) “the biomass is selected from molasses, pulp, and mixtures thereof” (see instant claims 9); and wherein (3) the method further comprises “acidifying the concentrated aerated fermentation liquor obtained in step d) by addition of a strong acid (such as sulfuric acid) down to a pH of 5.0 or less (or pH 3.0 or less), prior to recovering the volatile organic acids in step e)” (see instant claims 13-15). 
Kitagawa et al (2004) disclose a method for anaerobic fermentation of organic biomass (including seafood debris, stock excreta, foodstuff debris, garbage, meat debris and sludge; see abstract, in particular) in the presence of added molasses, rice bran, lactic acid bacteria and yeast, wherein said anaerobic fermentation is followed by (i.e. sequential steps) an aerobic fermentation step that involves blowing air and stirring in order to aerobically ferment the anaerobic digesta for about 2 weeks while overturning the stack of organic substance once a day, albeit in order to promote odorless fermentation and decomposition of organic substances, which include odorous materials such as fatty acids-normal butyric acid, normal valeric acid and isovaleric acid (see [0010]-[0011], for instance).  Thus, although, Kitagawa et al employ the fermentation steps to produce odorless compost, they nevertheless disclose the step of introducing/blowing air with stirring during the aerobic fermentation step (i.e. after anaerobic fermentation/digestion; see [0078], for instance) from the bottom of the fermenter that activates requisite microorganisms and results in rapid aerobic fermentation of the organic substances/waste (see [0081], for instance). 
Alkaya et al (2009), while teaching recovery of organic acids (including volatile fatty acids acetic, butyric, valeric, propionic acids) from anaerobic acidification broth using liquid-liquid extraction technique (see title, abstract, and entire introduction on page 137), disclose extraction of VFAs from fermentation broth (obtained after anaerobic fermentation of wastewater from sugar industry and beet pulp; see page 1138, entire section “2. Materials and methods”, in particular) using liquid-liquid extraction procedure that uses extractant solvents having two pH conditions (pH 2.5 and 5.5; see section “3.2. Liquid-liquid extraction of VFAs” on page 1139), wherein prior to said extraction, pH of the aqueous phase was decreased to 2.5, which is smaller than pKa values of acids, by adding 0.1 N sulfuric acid (0.1 N H2SO4) solution in order to ensure predominance of undissociated forms of VFAs (i.e. acid forms), and wherein the results demonstrated that the effect of the extractant solvent type was as crucial as the effect of pH on the recovery of VFAs when employing liquid-liquid extraction procedure (see page 1141, right column, last paragraph). Thus, Alkaya et al clearly disclose the method step of acidification of fermentation broth (comprising VFAs) to a pH of 2.5 (i.e. “pH of 3.0 or less”), prior to recovery/extraction of said VFAs from the fermentation broth, wherein the VFAs comprise acetic, butyric, propionic and valeric acids, or mixtures thereof.
Thus, given the detailed teachings and suggestions for the use of biomass containing molasses or beet pulp or sugar industry waste water, and aeration of the fermentation broth using air, and use of an acidification step prior to extraction of VFAs (as taught by the cited references of Kitagawa et al and Alkaya et al, as discussed above), it would have been obvious to an artisan of ordinary skill in the art to modify the method disclosed by Lim et al with the beneficial teachings from the cited references, in particular for improving production and extraction of VFAs by incorporating the step of aerating the anaerobic fermentation broth obtained to achieve optimum amount of VFAs, and acidifying to a pH below 3.0 (as taught by Alkaya et al, above) in order to provide efficient recovery of the volatile fatty acids. Since, the method steps anaerobic digestion of molasses or beet pulp or sugar industry wastewater, etc. have been known in the cited prior art, and since the step of aeration by stirring fermentation broth in contact with air, as well as the step of acidification to a pH of 2.5 and 5.5 has already been demonstrated to provide better yield and recovery of VFAs, an artisan in the art would have been motivated and would have had a reasonable expectation of success in modifying the process disclosed by Lim et al in order to produce organic molecules such as volatile fatty acids.  The steps of concentrating the fermentation broth (such as by evaporation, etc.; see Lim et al, for the cited reference of Zhou et al, 2007 on page 138), or performing aeration till the pH of 7 or 8 is obtained, would have been obvious depending on the microbial growth and the amount of VFA production desired, and optimization of which would have been fully contemplated by an artisan in the art, unless evidence/data provided on record to the contrary (which is currently lacking on record).
Thus, the claim as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention as claimed. 
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

Conclusion
NO claims are currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-10000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657